IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SUE WAGNER, AN INDIVIDUAL,                             No. 85038
                 Appellant,
                 vs.
                 BARBARA K. CEGAVSKE, IN HER                             FILE
                 OFFICIAL CAPACITY AS NEVADA
                 SECRETARY; AND PROTECT OUR                              OCT 25 2022
                 GIRLS, A POLITICAL ACTION                                    H A. EMOWN
                                                                                 EME COURT
                 COMMITTEE,
                 Respondents.                                              EPUTY CLERK



                  ORDER DISMISSING APPEAL AND VACATING ORAL ARGUMENT

                            Pursuant to the stipulation of the parties, and cause appearing,
                this appeal is dismissed. The parties shall bear their own costs and attorney
                fees. NRAP 42(b). Further, the oral argument in this matter currently
                scheduled for November 7, 2022, at 1:30 p.m. is vacated.



                                                   1:2141)L                      , C.J.
                                                   Parraguirre




                cc:   Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
                      Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno
                      Attorney General/Carson City
                      Attorney General/Las Vegas
                      Hutchison & Steffen, LLC/Reno




SUPREME COURT
     OF
   NEVADA